

115 HRES 973 IH: Expressing support for the designation of July 15, 2018, as “National Leiomyosarcoma Awareness Day” and the designation of July 2018, as “National Sarcoma Awareness Month”.
U.S. House of Representatives
2018-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 973IN THE HOUSE OF REPRESENTATIVESJune 28, 2018Mr. Levin submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing support for the designation of July 15, 2018, as National Leiomyosarcoma Awareness Day and the designation of July 2018, as National Sarcoma Awareness Month.
	
 Whereas a sarcoma is a rare type of cancer, accounting for approximately 1 percent of all newly diagnosed cancers, that arises in the connective tissue of the body;
 Whereas the National Institutes of Health designates sarcoma as a rare form of cancer, with sarcoma containing approximately 70 different subtypes;
 Whereas sarcomas are largely resistant to current chemotherapy agents, immunotherapy agents, and radiation therapies, posing a formidable challenge for researchers and specialists;
 Whereas sarcoma subtypes have largely not received benefit from immunotherapies due to the complexity of the DNA, genomes, and mutations associated with the many variations in the sarcoma subtype landscape;
 Whereas leiomyosarcoma (referred to in this preamble as LMS) is a malignant, aggressive subtype of sarcoma derived from smooth muscle cells typically of uterine, gastrointestinal, or soft tissue origin, and can metastasize to the bone, spine, brain, and liver;
 Whereas the National Institutes of Health classifies LMS as a rare disease, accounting for approximately 10 to 20 percent of soft tissue sarcomas, and LMS itself encompasses at least 4 different LMS subtypes;
 Whereas LMS primarily affects adults without regard to gender; Whereas research and clinical trials for LMS remain complicated, and the prospects for long-term survival remain poor;
 Whereas multidisciplinary care coordination teams, because of their expertise and experience, are critical to the health of sarcoma and LMS patients;
 Whereas sarcoma and LMS research will allow medical professionals to improve the quality of care for affected patients, lead to better clinical outcomes, and promote longer survival for patients; and
 Whereas increased education and awareness about sarcoma and LMS will contribute to the well-being of the communities of the United States: Now, therefore, be it
		
	
 That the House of Representatives— (1)supports the designation of National Sarcoma Awareness Month;
 (2)supports the designation of National Leiomyosarcoma Awareness Day; (3)recognizes the challenges faced by sarcoma and leiomyosarcoma patients; and
 (4)commends the dedication of organizations, volunteers, researchers, and caregivers across the country working to improve the quality of life of sarcoma and leiomyosarcoma patients and their families.
			